Citation Nr: 0819988	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disease, to include as secondary to a service-connected 
amputation of the left leg, below the knee, middle third.

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative joint disease of the lumber spine.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to July 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Montgomery, Alabama, which denied the issues on appeal.

The veteran and his daughter testified at a videoconference 
hearing held before the undersigned Veterans Law Judge at the 
RO in January 2006.

The Board remanded this matter in February 2007 for further 
development.  Such has been completed and this matter is 
returned to the Board for further consideration.

This case has been advanced on the Board's docket due to 
advanced age of the appellant.  See 38 U.S.C.A. §7107 (West 
2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).

The claim for entitlement to TDIU is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The medical evidence reflects that the veteran's 
cardiovascular disease is likely related to his service-
connected left leg above the knee amputation.  

2.  The evidence reflects the veteran's service-connected 
lumbar spine disorder is shown to be consistent with a severe 
loss of motion, but without evidence of an associated 
intervertebral disc syndrome, nor is there evidence of 
ankylosis or fracture.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
cardiovascular disease was caused or aggravated by his 
service-connected left above the knee amputation.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).

2.  The criteria for a rating in excess of 40 percent 
disabling for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In the case of the claim for service-connection for 
cardiovascular disease, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  Regarding his 
increased rating claim, this was received by the RO in April 
2003 and the RO adjudicated this claim in October 2004.  In 
reference to this issue, the VA's duty to notify was 
satisfied subsequent to the initial AOJ decision by way of a 
letter(s) sent to the appellant on March 2007.  This letter 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased rating, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claim.  The duty to assist letter notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in October 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In this case, the veteran was sent a letter in March 2007 
that provided the above described notice to the veteran that 
he needed to present evidence showing his lumbar spine 
condition had worsened, to include discussion of the 
applicability of relevant Diagnostic Codes ranging from 
noncompensable to 100, as well as describing the specific 
examples of lay and medical evidence as set forth in Vasquez-
Flores-- e.g., competent lay statements describing symptoms, 
information regarding any medical and hospitalization records 
the veteran had not recently told the VA about, employer 
statements, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Additionally this notice also apprised him of 
how the VA determines the effective date for entitlement to 
benefits.  See Dingess, supra, which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  

Even if the notice was deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
veteran is not shown to be prejudiced in this matter.  He was 
provided detailed information regarding the pertinent 
criteria for an increased rating for the lumbar spine 
disorder by the statement of the case sent in March 2005, 
which discussed at length the level of disability needed for 
a higher rating, to include the amount of motion loss needed 
for such a rating.  Likewise, the most recent supplemental 
statement of the case issued in October 2007 provided the 
pertinent rating criteria and discussed how the current 
medical findings failed to meet a higher rating absent 
evidence of a greater level of functional impairment or 
limitation of motion.  Although the RO in its October 2007 
SSOC did not discuss the criteria in effect for the lumbar 
spine disorder prior to September 2002 and September 2003 as 
directed by the Board's remand, there is no prejudice to the 
veteran as he is presently receiving the maximum allowable 
amount under the pertinent criteria in effect prior to 
September 2002 and September 2003, both under Diagnostic 
Codes 5292 for limitation of motion and Diagnostic Code 5295 
for lumbosacral strain.  The only possibility for a higher 
rating under the criteria in effect prior to September 2002 
and September 2003 would be under the criteria addressing 
intervertebral disc syndrome, fracture or ankylosis.  Because 
the evidence obtained fails to show evidence of 
intervertebral disc syndrome of the lumbar spine, fracture or 
ankylosis, the Board finds it is not necessary for the RO to 
address the criteria for such disorders under either the old 
or new criteria, as they do not pertain to this particular 
claim.  

Furthermore, the veteran in his January 2006 hearing 
discussed in detail the severity of his lumbar spine 
disorder, including its functional limitations.  Based on the 
above, any potential notice deficiencies do not affect the 
essential fairness of the adjudication.  The veteran, who has 
representation, had a meaningful opportunity to participate 
in the adjudication of his claim such that the essential 
fairness of the adjudication was not affected.  See Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  Therefore, any 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The veteran also provided testimony at a video conference 
hearing held before the Board.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has failed 
to appear for examinations scheduled for him in June 2007, 
and has sent letters from his doctor dated in May 2007 and 
June 2007 stating that he is too ill to travel for any 
examinations.  Thus he is unavailable to appear for 
examination and there is no further duty to reschedule such 
examination.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(the duty to assist is not a one way street).

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis or 
cardiovascular renal disease when manifested to a compensable 
degree within the initial post-service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).  A provision under 38 C.F.R. § 3.310 
(c) mandates that service connection be granted for ischemic 
heart disease or other cardiovascular disease developing in a 
veteran with a service connected above the knee amputation of 
one leg.  38 C.F.R. § 3.310 (c) (2007).  This presumption for 
service connection for a cardiovascular disorder under 38 
C.F.R. § 3.310 (c) does not apply in this instance where the 
evidence clearly shows the veteran has a below the knee 
amputation of one leg.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service treatment records reveals that the veteran's February 
1943 examination revealed normal cardiovascular findings.  In 
November 1943 he was wounded in action which resulted in an 
amputation of the middle third of the left leg.  The bulk of 
the service treatment records dealt with treatment for the 
left leg amputation, with cardiovascular findings repeatedly 
shown to be normal, including blood pressure readings.  

A January 1948 VA examination revealed no heart complaints, 
with his blood pressure shown to be 115/85 and his pulse was 
88 seated, 92 standing, 96 immediately after exercise and 84 
3 minutes after exercise.  There were no arrhythmias or heart 
problems shown.  

Cardiovascular problems are first shown in private hospital 
records from 1991.  Private hospital records from November 
1991 reveal that the veteran was hospitalized for chest pain 
and abnormal exercise test, with a family history positive 
for ischemic heart disease and a personal history of below 
the knee amputation of the left leg.  He was admitted for 
heart catherization and also underwent coronary artery bypass 
grafting (CABG) time 4.  The final diagnosis following these 
procedures was a diagnosis of angina pectoris, coronary 
atherosclerosis, ischemic cardiomyopathy and hypertension.

VA records from 1994 noted a history of coronary artery 
disease.  VA records from February 1996 noted the veteran to 
have hypertension but no failure and no orthopnea with a 
benign examination.  

VA examinations done in February 1996 did not address heart 
problems, but discussed his amputation residuals and back 
complaints.  

Private hospital records from October 1997 reveal that the 
veteran was hospitalized for ischemic heart disease with a 
review of systems significant for history of shrapnel in 
World War II, with a below the knee amputation on the left in 
addition to a diagnosis of chronic obstructive pulmonary 
disease (COPD).  He was diagnosed with sick sinus syndrome 
with progressive symptoms which would probably require a 
pacemaker, ischemic heart disease, history of bladder tumor, 
mild to moderate cardiomyopathy, hypertension and 
hyperlipidemia.  The discharge summary notes from October 
1997 noted a history of remote myocardial infarction, CABG in 
1991, and more recently having developed paroxysmal 
supraventricular tachycardia and supraventricular tachycardia 
with symptomatic bradycardia for which he underwent heart 
catheterization.  Also in October 1997 he underwent insertion 
of a pacemaker for his sick sinus syndrome.  

Private medical records from 2000 to 2002 repeatedly noted 
the veteran to have a diagnosis of hypertension and ischemic 
heart disease, but no significant cardiovascular findings 
were reported in these records.  

A February 2003 VA examination addressed questions of whether 
the veteran had a post traumatic stress disorder, with no 
pertinent findings regarding the cardiovascular system, but 
with a past medical history noted to include coronary artery 
disease (CAD) and hypertension, as well as the history of 
combat injury to his left lower tibia and fibula.  The rest 
of the exam addressed psychiatric findings.  A December 2003 
VA knee examination addressed only complaints and findings 
regarding the veteran's right knee, with no findings 
regarding the heart.  

The report of a December 2003 VA general examination noted 
the veteran to have incurred trauma to his left lower 
extremity in 1943 with subsequent amputation below the knee.  
His medical history was also significant for his having 
underwent coronary bypass grafting times four and in 1997 
having had a pacemaker inserted.  Physical examination 
revealed his heart to be of regular rate and rhythm at 90.  
Blood pressure readings were 150/70, 140/70 and 140/70 on the 
left.  Heart sounds were distant and peripheral pulses were 
faint.  There were no varicosities.  The diagnoses included 
CAD, status post coronary artery bypass grafting and status 
post insertion of pacemaker.  Also diagnosed was status post 
military trauma of the left leg with amputation below the 
knee.  There was no opinion as to any possible etiology of 
the heart disease. 

In support of his claim the veteran submitted a statement 
from a private doctor dated in April 2004 which states that 
the veteran has had chronic use of an artificial lower limb 
due to military service.  It is assessed that over time, this 
could have some effect of exacerbating his heart disease.  

In further support of his claim, the veteran submitted a 
letter dated in July 2004 from a private cardiologist.  This 
letter states that the veteran is 80 years old with known 
ischemic heart disease, status post CABG in 1991.  He has 
congestive heart failure with an ejection fraction of 30 
percent.  He has hyperlipidemia, COPD, type II diabetes and 
has required pacemaker implantation.  He has an abnormal 
chest X-ray, abnormal nuclear stress test, hypertension and 
bladder cancer.  This doctor gave a medical opinion that it 
is likely that the veteran's loss of his left limb (left 
lower extremity) placed a strain on his heart and helped 
create his present cardiac condition and continues to 
exacerbate that condition.

VA records from 2004 to 2005 reflect continued diagnoses of 
hypertension not otherwise specified, cor atherosclerosis 
unspecified type repeatedly shown in the problem lists.  
These records mostly address treatment for progressively 
worsening lung problems but do include some pertinent 
findings regarding his heart condition as it relates to his 
amputation.  In July 2005 he was seen at the rehabilitation 
medicine for amputation clinic evaluation as he needed a new 
prosthesis.  He gave a history of left transtibial amputation 
in 1943 after shell fragment wound with his first prosthesis 
given in 1945, made of wood.  His current prosthesis had a 
worn out foot and worn out components.  His current 
complaints included shortness of breath with exertion and his 
past surgical history was noteworthy for CABG, pacemaker, 
left below the knee amputation.  Physical examination 
primarily focused on his limbs, but the diagnostic impression 
included status post left transtibial amputation in 1943, 
history of CAD, myocardial infaraction (MI), status post CABG 
times 4 in 1991, hypertension, diabetes mellitus, 
dyslipidemia and chronic obstructive COPD.  Plans included 
prescribing a new prosthetic leg.  In August 2005 plans for a 
new pacemaker were made.  

An October 2005 record revealed that he had gotten a new 
pacemaker over the summer and felt great.  Also in October 
2005 he was rechecked for his new prosthesis with review of 
systems including the same complaints as made in July 2005.  
Again the physical examination focused on the amputation 
findings, with the stump nontender and the impression 
included status post transtibial amputation in 1943 with new 
prosthesis requiring final adjustments, otherwise 
satisfactory fit and function, multiple medical conditions 
including CAD, MI, status post CABG in 1991 and hypertension.  

The veteran testified in January 2006 that he receives 
private treatment at Montclair Hospital for his heart 
condition and that his cardiologist has related his heart 
condition to his amputation.  He indicated that he was first 
diagnosed with a heart condition in 1989.  He testified that 
his cardiologist wrote a letter relating the heart condition 
to his amputation.  He testified as to having a pacemaker 
installed over 8 years ago.  

VA treatment records from 2006 through 2007 primarily address 
worsening lung complaints, but with the problem list 
continuing to list hypertension not otherwise specified and 
coronary atherosclerosis unspecified type.

In May and June 2007 the veteran's doctor repeatedly sent 
letters stating that the veteran was suffering from a 
terminal condition involving his lungs and was too sick to 
report to any VA examination, as travel by car or ambulance 
would be too hazardous.  

Based on a review of the evidence, the Board finds that the 
evidence supports a grant of service-connection for the 
veteran's cardiovascular disease as the medical evidence in 
the form of the cardiologist's opinion of in July 2004 
clearly states that the veteran's current heart disease was 
caused and is being exacerbated by the veteran's left leg 
amputation.  This opinion supports a grant, and bolsters an 
earlier opinion submitted by another private doctor in April 
2004 which suggests that the veteran's chronic use of an 
artificial lower limb due to military service could have some 
effect of exacerbating his heart disease.   There is no 
medical evidence to clearly contradict the July 2004 
cardiologist's conclusion, and in fact this conclusion is 
supported by the VA records subsequently obtained that 
ongoing symptomatology involving both the heart and his 
amputation, with such documentation in the VA records from 
2005 to 2007 as reported above.  Thus, with consideration of 
reasonable doubt, service-connection is warranted for the 
veteran's cardiovascular disease.  

III.  Increased rating for lumbar spine.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2007).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2007).  It is the intention of the VA 
Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2007).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Service connection for a lumbar spine disorder was granted in 
February 1996 and assigned a 10 percent rating from initial 
entitlement.  By way of history, the veteran appealed this 
original rating and in May 2000, the Board granted an 
increased rating for the veteran's lumbar spine disorder, 
classified as degenerative joint disease (DJD) to 40 percent 
disabling.  In this decision, the Board pointed out that 
intervertebral disc syndrome is not part and parcel of this 
veteran's service-connected disability.  The evidence 
received since this decision continues to reflect that the 
veteran's service-connected lumbar spine disorder does not 
include symptoms of intervertebral disc syndrome and his 
disorder continues to be classified as DJD of the lumbar 
spine.  He filed his current claim for an increased rating in 
April 2003.  

Among the evidence received in conjunction with his April 
2003 claim includes the report from a December 2003 VA 
general medical examination noted the veteran to have 
arthritis in his low back, as well as other areas of his 
body, for which he took Mobic.  No specific complaints 
regarding the back were specifically made in the medical 
history.  Physical examination of the musculoskeletal system 
only noted a left below the knee amputation stump requiring a 
cane for ambulation, with no findings regarding the back.  
His neurologic examination was normal for his age.  The 
diagnosis was severe osteoarthritis of the lumbosacral spine, 
confirmed by X-ray.

A February 2003 VA examination addressed questions of whether 
the veteran had post-traumatic stress disorder, with no 
pertinent findings regarding the lumbar spine, except for a 
history of DJD noted but no specific location of this was 
recorded.  Likewise, a December 2003 VA knee examination 
addressed only complaints and findings regarding the 
veteran's right knee, with no findings regarding the low 
back.  

VA treatment records from 2004 to 2007 mostly reflect 
treatment for ongoing lung problems, but do include some 
findings pertinent to the veteran's low back condition, and 
repeatedly include low back pain not otherwise specified in 
the active problem list.  A January 2005 primary care note 
revealed no complaints except for a chronic back pain, with a 
history of the veteran having seen a neurosurgeon and had a 
myelogram.  He stated that he did not want anymore studies 
but did agree to an X-ray of the lumbosacral spine.  Physical 
examination revealed mild paraspinal tenderness.  The 
assessment was low back pain.  A July 2005 record addressing 
problems with a worn out left leg prosthesis, with broken 
prosthetic foot did not relate any specific back complaints, 
but did reveal that the veteran was able to perform simple 
household duties, did gardening and wished to continue to 
work in his yard.  Functional complaints were limited to 
dyspnea on exertion with excess walking and chronic fatigue 
he attributed to old age.  No functional problems with the 
back were reported.  Physical examination mostly focused on 
the left leg stump with no significant findings, and he was 
nontender to palpation over all joints and soft tissue areas.  
His strength was 5/5 throughout all upper and lower 
extremities major muscle groups and neurological findings 
showed no deficits to pinprick or light touch, with reflexes 
2+ over bilateral patellas.  There was no diagnostic 
impression regarding the lumbar spine, and the discussion 
addressed plans to prescribe a new prosthetic leg.  An 
addendum also dated in July 2005 revealed that a second 
doctor examined the veteran's history, examination, 
impression and plan and noted the veteran's history 
surrounding his left leg amputation.  He was noted to have 
chronic low back pain and was noted to walk short distances 
in and near his home and tried to do yard and garden work.  
Plans regarding a new prosthesis were discussed.  

On follow up in March 2006 the veteran was seen for 
complaints of chronic low back pain for which he requested 
medication.  His back revealed mild paraspinal tenderness and 
the assessment was low back pain.  The rest of the VA 
treatment records from 2006 through 2007 primarily address 
worsening lung complaints, but with the problem list 
continuing to list hypertension not otherwise specified and 
coronary atherosclerosis unspecified type.

The veteran testified in his January 2006 hearing regarding 
the severity of his back disorder.  He complained of a great 
deal of stiffness, fatigue and weakness in the back.  He 
confirmed having extreme difficulty and pain on trying to 
bend forward and difficulty bending side to side.  He 
reported difficulty bending over to tie his shoes.  He 
reported treating his back by a chiropractor with some 
relief.  He reported the back hurting while he was sitting at 
the hearing.  He reported some problems with balance in part 
due to his back and partly from a knee problem, but denied 
problems standing.  He did not wear a brace for his back as 
it was no help, and he had not used a brace prescribed by the 
VA.  He indicated he spent much of his time in a recliner 
chair during the day and did not sleep well at night.  He 
took Tylenol every 6 hours for the pain.  He confirmed 
problems lifting in part due to his back, although his knee 
was also a factor and reportedly could not lift over 15 
pounds. 

In May and June 2007 the veteran's doctor repeatedly sent 
letters stating that the veteran was suffering from a 
terminal condition involving his lungs and was too sick to 
report to any VA examination, as travel by car or ambulance 
would be too hazardous.  

During the pendency of this appeal, revisions were made to 
the Rating Schedule.  However, as discussed above, the Board 
finds that the applicable criteria does not include 
intervertebral disc syndrome for this veteran.  Therefore the 
criteria for intervertebral disc disease in its various 
revised forms is not for application.  

On August 26, 2003, the rating criteria for all spinal 
disabilities, including those involving loss of motion and 
lumbosacral strain, were revised and published in the Federal 
Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 2003) (now 
codified as amended at 38 C.F.R. § 4.71(a), Diagnostic Codes 
5235 to 5243).  

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, lumbosacral strain 
should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine (General Rating 
Formula).  Under the General Rating Formula, forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height warrants a 10 percent disability rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007)).

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court has held that when the Board 
addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and an opportunity to submit 
additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the old criteria, Diagnostic Code 5295 provides that a 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait' s sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a,  
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement. 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

The Board notes that in this case, the veteran is already in 
receipt of the maximum allowable rating of 40 percent 
disabling under the old criteria for severe limitation of 
lumbar motion and for severe lumbosacral strain.  See 
38 C.F.R. § 4.71a Diagnostic Codes 5292 and 5295 (in effect 
prior to September 26, 2003).  No other Diagnostic Codes 
which would afford potentially higher ratings under the 
criteria in effect prior to September 26, 2003 are shown to 
be applicable in this case as his service connected 
disability is limited to lumbar strain with no service-
connected intervertebral disc disease, fracture or any sort 
of ankylosis shown in any of the records or examination 
reports.  See 38 C.F.R. § 4.71a Diagnostic Codes 5285, 5286, 
5289 and 5295 (in effect prior to September 26, 2003).  As he 
is in receipt of the maximum allowable rating under the old 
criteria, the Board will now address the revised criteria.  

Under the revised criteria, the veteran's current 40 percent 
rating is contemplated by a forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  While the evidence does 
reflect his motions to be restricted severely, to be the 
equivalent of a flexion of 30 degrees or less, there is no 
evidence that the veteran has even a favorable ankylosis of 
the thoracolumbar spine, as none of the records or 
examination reports suggest the presence of ankylosis.  The 
available evidence, to include VA treatment records from 2003 
to 2007, the December 2003 VA examination report and the 
veteran's testimony from his January 2006 hearing all reflect 
the back disorder to cause severe restrictions of motion, but 
without any evidence of ankylosis.  Absent the evidence 
showing any ankylosis, the evidence is against a 50 percent 
or higher disability rating under the General Rating Formula, 
as there is no unfavorable ankylosis of the entire 
thoracolumbar spine, nor is there unfavorable ankylosis of 
the entire spine.  

In sum, the preponderance of the evidence is against a rating 
in excess of 40 percent disabling for the veteran's 
lumbosacral DJD.

IV. Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2007).  In this case, the evidence fails to 
show the veteran to be unemployable or to have had frequent 
hospitalizations due to his service-connected back 
disability.  

Further, the Board notes that the Court, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  38 U.S.C. 
§ 5110.  In this case, the evidence is against an increased 
rating in excess of 40 percent disabling.  Therefore, the 
assignment of staged ratings in this case is not necessary.





ORDER

Service connection for cardiovascular disease is granted.

A disability rating in excess of 40 percent disabling for 
degenerative disc disease of the lumbar spine is denied.


REMAND

The veteran contends that his service-connected disabilities 
preclude him from obtaining substantially gainful employment.  
In his January 2006 hearing, he testified that his service-
connected back disorder, left leg amputation residuals and 
his post-traumatic stress disorder (PTSD) render him 
unemployable.  He also reported having worked in engineering 
until his retirement in 1989.  

At the time of the most recent adjudication of TDIU, when the 
RO continued its denial of entitlement in October 2007, the 
veteran was not service-connected for a heart disorder.  In 
light of the current Board grant of service-connection for a 
heart disorder and in light of the fact that the veteran's 
disability picture is still complicated by both service-
connected disabilities and nonservice-connected disabilities, 
the Board finds that further development is indicated.  As 
the veteran has submitted evidence showing that he is too ill 
to report for an examination, development will necessarily be 
limited to a field social and industrial survey via social 
worker and a claims file review by a medical doctor.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a social and industrial survey to 
assist VA in evaluating the veteran's 
current social and industrial impairment.  
In light of the veteran's physical 
condition rendering him unable to travel, 
this should be done via a field visit 
from a social worker.  A complete 
employment history of the veteran should 
be obtained, inclusive of the last date 
of full-time and/or part-time employment.  
An assessment of the veteran's day-to-day 
functioning should be made.  The social 
worker should make appropriate inquiries 
to indicated persons or establishments, 
including family members, neighbors, and 
current and former places of work.  The 
social worker should comment on the 
degree of social and industrial 
impairment that the veteran experiences 
as a result of his service- connected 
disabilities.  The claims folder should 
be made available to the social worker 
prior to the social and industrial 
survey.

2.  The AOJ should forward the veteran's 
claims file to the appropriate VA medical 
facility for a general medical review of 
the evidence to determine the nature and 
extent of all disabilities from which the 
veteran is now suffering therefrom, and 
to specifically provide an opinion as to 
the impact of the veteran's service-
connected disabilities, currently shown 
to be a cardiovascular disorder, a 
degenerative disc disease of the lumbar 
spine, residual scars from shell fragment 
wounds to the back, residuals of a left 
leg amputation and post-traumatic stress 
disorder (PTSD).  The claims file, this 
REMAND, and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination.  The examiner should render 
an opinion as to whether the veteran's 
service-connected disabilities prevent 
the veteran from being gainfully 
employed.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

3.  After completion of the above, and 
after any additional development deemed 
appropriate, is complete, the AOJ should 
readjudicate the veteran's claim for a 
TDIU.  If a TDIU is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and provided appropriate time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


